Detailed Action
           Response to Amendment
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.
Claims 1 and 19 are amended.
Claim 6 is cancelled.
Claims 2-5 and 7-19 are originally presented.
Claims 1-5 and 7-19 are rejected.
This Action Non-Final.                                                
                        Information Disclosure Statement
8.       The information disclosure statement (IDS) submitted on 10/01/2020; 03/19/2021; 05/04/2021 and 10/26/2021, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                      Claim Rejections - 35 USC § 103
7.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.       Claims 1-5 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al. (US Patent Application Pub. No: 20170010997 A1) in view of Weis et al. (US Patent Application Pub. No: 20130264654 A1).
       As per claim 1, LIN teaches a circuit device [Fig.1; paragraph 0014, a USB hub device 100], comprising:
       a first physical layer circuit [Fig.1, an upstream port 102], to which a first bus compliant with a USB standard is connected via a first USB port [paragraph 0003, The USB hub device includes an upstream port for connecting with the USB host device and a downstream port for connecting with the USB peripheral device.];  
        a second physical layer circuit [Fig.1, a downstream port 104],  to which a second bus compliant with the USB standard is connected [Fig.1, USB peripheral device.], via a second USB port distinct from the first USB port [Fig.1;paragraph 0003, a downstream port for connecting with the USB peripheral device.]; 
       a processing circuit that [Fig.1, paragraph 0014, a control unit 117], performs transfer processing in which a packet received from the first bus via the first physical layer circuit is transferred to the second bus via the second physical layer circuit, and a packet received from the second bus via the second physical layer circuit is transferred to the first bus via the first physical layer circuit [paragraphs 0003; 0015-0017, 
      a bus monitor circuit that performs a monitor operation with respect to the first bus and the second bus [paragraph 0021, …, when the control unit 117 controls the first switch circuit 113 to couple the upstream interface 111 to the upstream port 102, the control unit 117 also simultaneously controls the second switch circuit 114 to couple the downstream interface 112 to the downstream port 104.]; and 
       a bus switch circuit, one end of the bus switch circuit being connected to the first bus [paragraph 0021, In other words, the control unit 117 controls the first switch circuit 113 to couple the upstream interface 111 to the upstream port 102 and also controls the second switch circuit 114 to couple the downstream interface 112 to the downstream port 104 in the common mode.], another end being connected to the second bus, and the bus switch circuit switching on or off a connection between the first bus and the second bus based on a monitor result from the bus monitor circuit [paragraph 0032, In the bypass mode, since the upstream interface 111 and the downstream interface 112 of the USB hub device 100 are bypassed, the upstream interface 111 and the downstream interface 112 may be temporarily turned off to reduce the power consumption of the USB hub device 100. ].
       LIN discloses the bus switch circuit switches the connection between the first bus and the second bus and the processing circuit but does not explicitly disclose wherein after a start timing of a device chirp K, the bus switch circuit switches the connection between the first bus and the second bus from on to off, and the processing circuit starts the transfer processing.  
Weis discloses wherein after a start timing of a device chirp K, the bus switch circuit switches the connection between the first bus and the second bus from on to off, and the processing circuit starts the transfer processing [Fig.1; paragraph 0029, When the switching device 1 is switched on, it provides a low-ohmic conducting path between the first and second load terminals 12, 13.  When the switching device is switched off, the conducting path between the first and second load terminals 12, 13 is interrupted, so that the path between the first and second load terminals 12, 13 is extremely high-ohmic.  The switching device 1 of FIG. 1 can be used as an electronic switch in a variety of industrial, automotive, or consumer applications. ]. 
         It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Weis‘s an integrated circuit such as power converter circuit or load drive circuit for different types of loads such as lamp or motor used in industrial, automotive or consumer applications into LIN’s USB control circuit of USB hub device for the benefit of the integrated circuit with switching element and voltage limiting element can be implemented in a space-saving effect and the diode acts a protection element for protecting the switching device from voltages higher than the breakdown voltage of the diode, also the high overall voltage blocking capability of up to several 100V, such as 600V or more, can be obtained dependent on the number of second switching elements additionally the cells are connected in parallel in one device to increase the current bearing capability and to reduce the on-resistance of individual device (Weis,[0002]-[0004]) to obtain the invention as specified in claim 1.

        As per claim 2, LIN and Weis teach all the limitations of claim 1 above, where LIN and Weis teach, a circuit device, wherein when a first period is a period in which the bus switch circuit switches on the connection between the first bus and the second bus [LIN, paragraphs 0014;0021;0032, In the bypass mode, since the upstream interface 111 and the downstream interface 112 of the USB hub device 100 are bypassed, the upstream interface 111 and the downstream interface 112 may be temporarily turned off to reduce the power consumption of the USB hub device 100.], and a second period is a period in which the bus switch circuit switches off the connection between the first bus and the second bus, the processing circuit performs the transfer processing in the second period [Weis,Fig.1; paragraph 0029, When the switching device 1 is switched on, it provides a low-ohmic conducting path between the first and second load terminals 12, 13.  When the switching device is switched off, the conducting path between the first and second load terminals 12, 13 is interrupted, so that the path between the first and second load terminals 12, 13 is extremely high-ohmic.  The switching device 1 of FIG. 1 can be used as an electronic switch in a variety of industrial, automotive, or consumer applications.].  

      As per claim 3, LIN and Weis teach all the limitations of claim 2 above, where LIN and Weis teach, a circuit device, wherein in the first period, the bus monitor circuit causes the bus switch circuit to switch on the connection between the first bus and the second bus, and in the second period [Weis, Fig.1; paragraph 0029, When the switching device 1 is switched on, it provides a low-ohmic conducting path between the first and second load terminals 12, 13.  When the switching device is switched off, the first and second load terminals 12, 13 is interrupted, so that the path between the first and second load terminals 12, 13 is extremely high-ohmic.  The switching device 1 of FIG. 1 can be used as an electronic switch in a variety of industrial, automotive, or consumer applications. ], the bus monitor circuit causes the bus switch circuit to switch off the connection between the first bus and the second bus and causes the processing circuit to perform the transfer processing [LIN, paragraphs 0014; 0021;0031, …, when the control unit 117 controls the first switch circuit 113 to couple the upstream interface 111 to the upstream port 102, the control unit 117 also simultaneously controls the second switch circuit 114 to couple the downstream interface 112 to the downstream port 104.].  

        As per claim 4, LIN and Weis teach all the limitations of claim 2 above, where LIN and Weis teach, a circuit device, wherein in the first period, the bus monitor circuit performs the monitor operation based on a signal from a physical layer circuit of the first physical layer circuit [LIN,paragraphs0014; 0021;0031, …, when the control unit 117 controls the first switch circuit 113 to couple the upstream interface 111 to the upstream port 102, the control unit 117 also simultaneously controls the second switch circuit 114 to couple the downstream interface 112 to the downstream port 104.], and a physical layer circuit of the second physical layer circuit is set to operation off or a power saving mode [Weis, Fig.1; paragraph 0029, When the switching device 1 is switched on, it provides a low-ohmic conducting path between the first and second load terminals 12, 13.  When the switching device is switched off, the conducting path between the first   

       As per claim 5, LIN and Weis teach all the limitations of claim 2 above, where LIN and Weis teach, a circuit device, wherein in the first period [LIN, paragraphs 0014; 0021;0031, …, when the control unit 117 controls the first switch circuit 113 to couple the upstream interface 111 to the upstream port 102, the control unit 117 also simultaneously controls the second switch circuit 114 to couple the downstream interface 112 to the downstream port 104.], HS mode transmission circuits of the first physical layer circuit and the second physical layer circuit are set to operation off or a power saving mode [Weis, Fig.1; paragraph 0029, When the switching device 1 is switched on, it provides a low-ohmic conducting path between the first and second load terminals 12, 13.  When the switching device is switched off, the conducting path between the first and second load terminals 12, 13 is interrupted, so that the path between the first and second load terminals 12, 13 is extremely high-ohmic.].
       As per claim 7, LIN and Weis teach all the limitations of claim 1 above, where LIN and Weis teach, a circuit device, wherein after an end timing of a host chirp K/J [LIN, paragraphs 0003; 0014; 0021, The USB hub device is a common data transmission equipment and utilized for converting and dispatching data between a USB host device and a USB peripheral device.  The USB hub device includes an upstream port for connecting with the USB host device and a downstream port for connecting with the Weis, Fig.1; paragraph 0029, When the switching device 1 is switched on, it provides a low-ohmic conducting path between the first and second load terminals 12, 13.  When the switching device is switched off, the conducting path between the first and second load terminals 12, 13 is interrupted, so that the path between the first and second load terminals 12, 13 is extremely high-ohmic.].  

       As per claim 8, LIN and Weis teach all the limitations of claim 1 above, where LIN and Weis teach, a circuit device, wherein in a case where a reset or a suspend was performed [LIN, paragraphs 0003; 0014; 0021, The USB hub device is a common data transmission equipment and utilized for converting and dispatching data between a USB host device and a USB peripheral device.  The USB hub device includes an upstream port for connecting with the USB host device and a downstream port for connecting with the USB peripheral device.], the bus switch circuit switches the connection between the first bus and the second bus from off to on, and the processing circuit stops the transfer processing [Weis, Fig.1; paragraph 0029, When the switching device 1 is switched on, it provides a low-ohmic conducting path between the first and second load terminals 12, 13.  When the switching device is switched off, the conducting path between the first and second load terminals 12, 13 is interrupted, so that the path between the first and second load terminals 12, 13 is extremely high-ohmic.]. 

As per claim 9, LIN and Weis teach all the limitations of claim 1 above, where LIN and Weis teach, a circuit device, wherein in a case where a resume was performed after a suspend was performed [LIN, paragraphs 0003; 0014; 0021, The USB hub device is a common data transmission equipment and utilized for converting and dispatching data between a USB host device and a USB peripheral device.  The USB hub device includes an upstream port for connecting with the USB host device and a downstream port for connecting with the USB peripheral device.], the bus switch circuit switches the connection between the first bus and the second bus from on to off, and the processing circuit starts the transfer processing [Weis, Fig.1; paragraph 0029, When the switching device 1 is switched on, it provides a low-ohmic conducting path between the first and second load terminals 12, 13.  When the switching device is switched off, the conducting path between the first and second load terminals 12, 13 is interrupted, so that the path between the first and second load terminals 12, 13 is extremely high-ohmic.].  

       As per claim 10, LIN and Weis teach all the limitations of claim 1 above, where Weis teaches, a circuit device, wherein the processing circuit performs packet bit resynchronization processing in the transfer processing [Weis, Fig.1; paragraph 0029, When the switching device 1 is switched on, it provides a low-ohmic conducting path between the first and second load terminals 12, 13.  When the switching device is switched off, the conducting path between the first and second load terminals 12, 13 is interrupted, so that the path between the first and second load terminals 12, 13 is extremely high-ohmic.].  

       As per claim 11, LIN and Weis teach all the limitations of claim 1 above, where Weis teaches, a circuit device, wherein in a charging arbitration period, the bus switch circuit switches on a connection between the second bus and a third bus that is connected to a charging circuit [Weis, Fig.1; paragraph 0029, When the switching device 1 is switched on, it provides a low-ohmic conducting path between the first and second load terminals 12, 13.  When the switching device is switched off, the conducting path between the first and second load terminals 12, 13 is interrupted, so that the path between the first and second load terminals 12, 13 is extremely high-ohmic.].  

       As per claim 12, LIN and Weis teach all the limitations of claim 1 above, where Weis teaches, a circuit device, wherein the processing circuit performs the transfer processing without changing the number of bits in a SYNC field and the number of bits in an EOP field of a packet [Weis, Fig.1; paragraph 0029, When the switching device 1 is switched on, it provides a low-ohmic conducting path between the first and second load terminals 12, 13.  When the switching device is switched off, the conducting path between the first and second load terminals 12, 13 is interrupted, so that the path between the first and second load terminals 12, 13 is extremely high-ohmic.].  

        As per claim 13, LIN and Weis teach all the limitations of claim 1 above, where LIN and Weis teach, a circuit device, wherein the second physical layer circuit includes LIN, paragraphs 0003; 0014; 0021, The USB hub device is a common data transmission equipment and utilized for converting and dispatching data between a USB host device and a USB peripheral device.  The USB hub device includes an upstream port for connecting with the USB host device and a downstream port for connecting with the USB peripheral device.], and when the connection between the first bus and the second bus is off, in a case where the disconnection detection circuit on the second bus side detected a device disconnection, the bus switch circuit switches the connection between the first bus and the second bus from off to on [Weis, Fig.1; paragraph 0029, When the switching device 1 is switched on, it provides a low-ohmic conducting path between the first and second load terminals 12, 13.  When the switching device is switched off, the conducting path between the first and second load terminals 12, 13 is interrupted, so that the path between the first and second load terminals 12, 13 is extremely high-ohmic.].  

       As per claim 14, LIN and Weis teach all the limitations of claim 13 above, where LIN and Weis teach, a circuit device, wherein the first physical layer circuit includes a first upstream port detection circuit that detects whether or not the first bus is a bus on an upstream side, the second physical layer circuit includes a second upstream port detection circuit that detects whether or not the second bus is the bus on the upstream side, and in a case of a determination that the first bus is the bus on the upstream side [LIN, paragraphs 0003; 0014; 0021, The USB hub device is a common data transmission equipment and utilized for converting and dispatching data between a USB  the disconnection detection circuit on the second bus side performs the device disconnection detection with respect to the second bus, the disconnection detection circuit on the second bus side is set to an operation enabled state, and a disconnection detection circuit on a first bus side is set to an operation disabled state or a power saving state [Weis, Fig.1; paragraph 0029, When the switching device 1 is switched on, it provides a low-ohmic conducting path between the first and second load terminals 12, 13.  When the switching device is switched off, the conducting path between the first and second load terminals 12, 13 is interrupted, so that the path between the first and second load terminals 12, 13 is extremely high-ohmic.].  

       As per claim 15, LIN and Weis teach all the limitations of claim 1 above, where LIN and Weis teach, a circuit device, further comprising: a first test signal detection circuit that detects whether or not a first test signal was output to the first bus [Weis, Fig.1; paragraph 0029, When the switching device 1 is switched on, it provides a low-ohmic conducting path between the first and second load terminals 12, 13.  When the switching device is switched off, the conducting path between the first and second load terminals 12, 13 is interrupted, so that the path between the first and second load terminals 12, 13 is extremely high-ohmic.]; 
      a first test signal output circuit that, in a case where the first test signal detection circuit detected that the first test signal was output to the first bus, outputs a repeat LIN, paragraphs 0003; 0014; 0021, The USB hub device is a common data transmission equipment and utilized for converting and dispatching data between a USB host device and a USB peripheral device.  The USB hub device includes an upstream port for connecting with the USB host device and a downstream port for connecting with the USB peripheral device.]; 
      a second test signal detection circuit that detects whether or not a second test signal was output to the second bus [Weis, Fig.1; paragraph 0029, When the switching device 1 is switched on, it provides a low-ohmic conducting path between the first and second load terminals 12, 13.  When the switching device is switched off, the conducting path between the first and second load terminals 12, 13 is interrupted, so that the path between the first and second load terminals 12, 13 is extremely high-ohmic.]; and 
       a second test signal output circuit that, in a case where the second test signal detection circuit detected that the second test signal was output to the second bus, outputs a repeat signal corresponding to the second test signal to the first bus [LIN, paragraphs 0003; 0014; 0021, The USB hub device is a common data transmission equipment and utilized for converting and dispatching data between a USB host device and a USB peripheral device.  The USB hub device includes an upstream port for connecting with the USB host device and a downstream port for connecting with the USB peripheral device.].  

As per claim 16, LIN and Weis teach all the limitations of claim 1 above, where LIN and Weis teach, a circuit device, further comprising: a switch signal generation circuit that generates a switch signal that controls switching on and off of the connection between the first bus and the second bus, and supplies the switch signal to the bus switch circuit [LIN, paragraphs 0003; 0014; 0021, The USB hub device is a common data transmission equipment and utilized for converting and dispatching data between a USB host device and a USB peripheral device.  The USB hub device includes an upstream port for connecting with the USB host device and a downstream port for connecting with the USB peripheral device.], wherein the switch signal generation circuit has a charge pump circuit that performs a charge pump operation based on a charge pump clock signal, and the switch signal generation circuit generates the switch signal based on a boosted power supply voltage that was boosted by the charge pump circuit [Weis, Fig.1; paragraph 0029, When the switching device 1 is switched on, it provides a low-ohmic conducting path between the first and second load terminals 12, 13.  When the switching device is switched off, the conducting path between the first and second load terminals 12, 13 is interrupted, so that the path between the first and second load terminals 12, 13 is extremely high-ohmic.].  

       As per claim 17, claim 17 is rejected in accordance to the same rational and reasoning as the above claim 1, wherein claim 17 is the device claim for the apparatus of claim 1.

As per claim 18, claim 18 is rejected in accordance to the same rational and reasoning as the above claim 1, wherein claim 18 is the apparatus claim for the apparatus of claim 1.

      As per claim 19, claim 19 is rejected in accordance to the same rational and reasoning as the above claim 1, wherein claim 19 is the device claim for the apparatus of claim 1.
                              Conclusion 
                     RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                     References Considered Pertinent but not relied upon
        Shinozaki (US Patent Application Pub. No: 20030026152 A1) teaches a switching circuit has an array of sense amplifiers (SB1-SB4) connected to read amplifiers selectively and the data output by sense amplifier is fed to specific read amplifier having drivability level higher than the remaining read amplifiers. Shinozaki discloses the output of read amplifier is output orderly according to maximum drivability level during burst reading operation.

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106. The examiner can normally be reached Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 
/GETENTE A YIMER/Primary Examiner, Art Unit 2181